The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group II in the reply filed on 3/3/21 is acknowledged.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5-9, 12, 13, 17, 19 and 20 is/are rejected under 35 U.S.C. 102(a1,a2) as being anticipated by Himmelmann (US2011/0012447 and US2011/0006545, mutually cited by reference), both references cited on applicant’s IDS.
Himmelmann (‘447) disclosed a generator and method comprising a stator frame including an exciter field device 208 generating an exciter magnetic field in a first air gap; and a main stator device 202 including a main set of coils; a rotor frame including an exciter armature device 210 in a common plane normal to an axis of rotation configured to rotate with respect to the exciter magnetic field and impart a first voltage in an exciter set of coils at the first air gap; and a rotor field device 204 in the common plane normal to the axis of rotation configured to be energized by the first current in the exciter set of coils and generate a main magnetic field that imparts a second voltage on the main stator device at a second air gap; (claim 2) .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Himmelmann, cited above, in view of Zeise (DE3601193), cited on applicant’s IDS .
Himmelmann disclosed the claimed invention except for wherein the coolant system includes a common coolant passage with an engine.  Zeise disclosed an engine-generator system wherein the generator 3 has a common coolant passage 12 with the engine 2.  The common system avoids employment of separate cooling systems.  Since Himmelmann and Zeise are both from the same field of endeavor, the purpose disclosed by Zeise would have been recognized in the pertinent art of Himmelmann.  It would have been obvious at the time the invention was made to a person having ordinary skill in the art for Himmelmann’s coolant system to include a common coolant passage with the engine for the purpose of having a single cooling system.
Claims 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Himmelmann, cited above, in view of Hartung (US3401328), cited on applicant’s IDS.
Himmelmann (‘545) disclosed AC power from the wound field generator 102 can also be used in an AC distribution network as a power source [0021].  Himmelmann failed to disclose wherein the rectifying device is a controlled rectifier which controls an output voltage of the stator device.  Hartung disclosed a generator for an AC distribution network wherein a rectifying device 18 is a controlled rectifier and wherein the controlled rectifier controls the stator device 11, including the output voltage.  Since Himmelmann and Hartung are both from the same field of endeavor, the purpose disclosed by Hartung would have been recognized in the pertinent art of Himmelmann.  It would have been obvious at the time the invention was made to a person having ordinary skill in the art to employ a controlled rectifier in Himmelmann for the purpose of controlling the stator device, including its output voltage.
Claims 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Himmelmann, cited above, in view of Hartung, and further in view of Kim, et al.(US2016/0025023), cited on applicant’s IDS.
Himmelmann in view of Hartung disclosed a generator controller 43 to allow the generator to be controlled in accordance with a predetermined computer program (col. 3, line 71 and col. 4, line 27).  Himmelmann in view of Hartung failed to disclose a generator controller configured to operate in at least one of a plurality of power modes, wherein at least one of the plurality of power modes includes a constant mode.  Kim disclosed a generator controller configured to operate the generator/engine in a constant speed mode.  Since Himmelmann, Hartung, and Kim are all from the same field of endeavor, the purpose disclosed by Kim would have been recognized in the pertinent art of Himmelmann in view of Hartung.  It would have been obvious at the time the invention was made to a person having ordinary skill in the art to employ a constant speed mode in Himmelmann in view of Hartung for the purpose of operation in a constant speed mode.  Operation of the generator/engine in constant speed mode enables a constant output frequency for the generator.
Claims 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Himmelmann, cited above, in view of Hartung, and further in view of Welches, et al. (US6879053), cited on applicant’s IDS.
Himmelmann in view of Hartung disclosed a generator controller 43 to allow the generator to be controlled in accordance with a predetermined computer program (col. 3, line 71 and col. 4, line 27).  Himmelmann in view of Hartung failed to disclose a generator controller configured to operate in at least one of a plurality of power modes, wherein at least one of the plurality of power modes includes a power quality mode, a fuel efficiency mode, or a sound mode having a sound to speed profile.  Welches disclosed a generator controller configured to operate the generator/engine in a power quality mode (col. 16, line 9), a fuel efficiency mode, or a sound mode having a sound to speed profile (col. 17, lines 29-36).  Since Himmelmann, Hartung, and Welches are all from the same field of endeavor, the purpose disclosed by Welches would have been recognized in the pertinent art of Himmelmann in view of Hartung.  It would have been obvious at the time the invention was made to a person having ordinary skill in the art to employ the claimed power modes in Himmelmann in view of Hartung for the purpose of improving power quality, fuel efficiency, and noise reduction.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMON M BARRERA whose telephone number is (571)272-1987.  The examiner can normally be reached on Monday-Friday, 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on 571-272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RAMON M. BARRERA
Primary Examiner
Art Unit 2837

/RAMON M BARRERA/
Primary Examiner, Art Unit 2837